EXHIBIT GENENTECH, INC. CONSOLIDATED STATEMENTS OF INCOME (In millions, except per share amounts) (Unaudited) Three Months Six Months Ended June 30, Ended June30, 2008 2007 2008 2007 Revenues: Product sales $ 2,536 $ 2,443 $ 4,915 $ 4,773 Royalties 629 484 1,244 903 Contract revenue 71 77 140 171 Total operating revenues 3,236 3,004 6,299 5,847 Costs and expenses: Cost of sales (includes employee stock-based compensation expense: three months–2008–$18; 2007–$16; six months–2008–$41; 2007–$33) 441 429 831 821 Research and development (includes employee stock-based compensation expense: three months–2008–$38; 2007–$39; six months–2008–$80; 2007–$77) 649 603 1,266 1,213 Marketing, general and administrative (includes employee stock-based compensation expense: three months–2008–$41; 2007–$47; six months–2008–$87; 2007–$93) 559 532 1,076 1,023 Collaboration profit sharing 313 277 592 529 Recurring charges related to redemption and acquisition 43 26 86 52 Special items: litigation-related 2 13 (300 ) 26 Total costs and expenses 2,007 1,880 3,551 3,664 Operating income 1,229 1,124 2,748 2,183 Other income (expense): Interest and other income, net(1) 93 75 166 149 Interest expense (15 ) (17 ) (32 ) (35 ) Total other income, net 78 58 134 114 Income before taxes 1,307 1,182 2,882 2,297 Income tax provision 525 435 1,118 844 Net income $ 782 $ 747 $ 1,764 $ 1,453 Earnings per share: Basic $ 0.74 $ 0.71 $ 1.68 $ 1.38 Diluted $ 0.73 $ 0.70 $ 1.65 $ 1.36 Weighted average shares used to compute earnings per share: Basic 1,051 1,053 1,052 1,053 Diluted 1,064 1,070 1,066 1,071 (1) “Interest and other income, net” includes interest income, net realized gains from the sale of certain biotechnology equity securities and write-downs for other-than-temporary impairments in the fair value of certain debt and biotechnology equity securities.For further detail, refer to our web site at www.gene.com. GENENTECH, INC. SELECTED CONSOLIDATED FINANCIAL DATA (In millions) (Unaudited) June 30, December 31, 2008 2007 Selected consolidated balance sheet data: Cash, cash equivalents and short-term investments $ 4,505 $ 3,975 Accounts receivable – product sales, net 889 847 Accounts receivable – royalties, net 732 620 Accounts receivable – other, net 200 299 Inventories 1,406 1,493 Long-term marketable debt and equity securities 1,832 2,090 Property, plant and equipment, net 5,266 4,986 Goodwill 1,577 1,577 Other intangible assets 1,083 1,168 Other long-term assets 308 366 Total assets 19,119 18,940 Total current liabilities 2,705 3,918 Long-term debt(1) 2,475 2,402 Total liabilities 5,834 7,035 Total stockholders’ equity 13,285 11,905 Six Months Ended June 30, 2008 2007 Selected consolidated cash flow data: Capital expenditures(1) $ 398 $ 475 Total depreciation and amortization expense 285 215 (1) Capital expenditures exclude approximately $75 million for the six months ended June 30, 2008 and $101 million for the six months ended June 30, 2007 in capitalized costs related to our accounting for construction projects for which we are considered to be the owner during the construction period.We have recognized related amounts as a construction financing obligation in long-term debt.The balances in long-term debt related to the construction financing obligation are $466 million at June 30, 2008 and $399 million at December 31, 2007.
